EXHIBIT 4.6 SUPPLEMENTAL INDENTURE dated as of December 3, 2010 among Wendy’s/Arby’s Restaurants, LLC, The Guarantor Party Hereto and U.S. Bank National Association, as Trustee 10.00% Senior Notes due THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of December 3, 2010, among Wendy’s/Arby’s Restaurants, LLC, a Delaware limited liability company (the “Company”), Wendy’s Restaurants of New York, LLC, a Delaware limited liability company (the “Undersigned”), and U.S. Bank National Association, as trustee (the “Trustee”). RECITALS WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into the Indenture, dated as of June 23, 2009, as supplemented by the Supplemental Indenture, dated as of July 8, 2009, and the Supplemental Indenture, dated as of December 21, 2009 (as so supplemented, the “Indenture”), relating to the Company’s 10.00% Senior Notes due 2016 (the “Notes”); WHEREAS, as a condition to the Trustee entering into the Indenture and the purchase of the Notes by the Holders, the Company agreed pursuant to the Indenture to cause any newly acquired or created Restricted Subsidiary (other than, except in certain circumstances, a Regulated Subsidiary) that guarantees or is a borrower under the Credit Agreement to provide Guarantees in certain circumstances. AGREEMENT NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained and intending to be legally bound, the parties to this Supplemental Indenture hereby agree as follows: Section 1.Capitalized terms used herein and not otherwise defined herein are used as defined in the Indenture. Section 2.The Undersigned, by its execution of this Supplemental Indenture, agrees to be a Guarantor under the Indenture and to be bound by the terms of the Indenture applicable to Guarantors, including, but not limited to, Article 10 thereof. Section 3.This Supplemental Indenture shall be governed by and construed in accordance with the laws of the State of New York. Section 4.This Supplemental Indenture may be signed in various counterparts which together will constitute one and the same instrument. Section 5.This Supplemental Indenture is an amendment supplemental to the Indenture and the Indenture and this Supplemental Indenture will henceforth be read together. IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture to be duly executed as of the date first above written. Wendy’s/Arby’s Restaurants, LLC, as Issuer By: /s/ Daniel T. Collins Name: Daniel T. Collins Title: Senior Vice President, Treasurer & Assistant Secretary Wendy’s Restaurants of New York, LLC, as a Guarantor By: /s/ Daniel T. Collins Name: Daniel T. Collins Title: Senior Vice President, Treasurer & Assistant Secretary U.S. Bank National Association, as Trustee By: /s/ Jack Ellerin Name: Jack Ellerin Title: Vice President [Signature Page to Supplemental Indenture]
